Citation Nr: 9926758	
Decision Date: 09/17/99    Archive Date: 09/28/99

DOCKET NO.  97-13 308A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for hepatitis "C".

2.  Entitlement to service connection for a gastrointestinal 
disorder, to include as due to an undiagnosed illness.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W.L. Puchnick, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1980 to 
February 1992, to include service in the Southwest Asia 
theater of operations during the Persian Gulf War, from 
August 1990 to March 1991.

This case is currently before the Board of Veterans' Appeals 
(BVA or Board) on appeal from a February 1996 rating decision 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Cleveland, Ohio, which denied entitlement to service 
connection for hepatitis, on the basis that the claim was not 
well grounded.  That rating decision also found that new and 
material evidence had not been submitted to reopen a claim of 
entitlement to service connection for a stomach disorder.  
The veteran filed a timely appeal to those adverse 
determinations.


REMAND

As a preliminary matter, the Board finds that the veteran's 
claims are plausible and capable of substantiation, and thus 
are well grounded within the meaning of 38 U.S.C.A. § 5107(a) 
(West 1991).  That is, he has presented claims which are not 
inherently implausible, and VA therefore has a duty to assist 
the veteran in the development of his claims pursuant to 
38 U.S.C.A. § 5107(a) and 38 C.F.R. § 3.159(a) (1998).  
Further, in view of the veteran's service during the Persian 
Gulf War, the provisions of 38 U.S.C.A. § 1117 (West 1991 & 
Supp. 1999), regarding chronic disability due to undiagnosed 
illness, are applicable.  

With respect to his claim of entitlement to service 
connection for hepatitis "C," the veteran's service medical 
records, to include his September 1980 induction examination 
and the report of the his September 1991 Medical Board 
examination, are silent as to hepatitis.  However, following 
complaints of dizziness and feeling as though he would 
"black out" in November 1981, the veteran was diagnosed 
with a viral syndrome.  In August 1982, the veteran 
complained of loss of appetite, as well as feeling feverish 
and nauseous.  He was again diagnosed with a viral syndrome.  
An undated hematology lab report shows hematocrit (HCT) ratio 
as elevated at 41.4 (reference range was 39.52).

During VA fee-basis clinical evaluation in August 1994, the 
veteran tested positive for the hepatitis "C" antibody.

The veteran has not been afforded a current VA examination to 
determine the presence, if any, of hepatitis "C" since 
August 1994.  Hence, the Board is of the opinion that such an 
examination is necessary, in light of the medical evidence of 
record.

Concerning the veteran's claim of entitlement to a 
gastrointestinal disorder, to include as due to an 
undiagnosed illness, the veteran testified during his April 
1999 Travel Board hearing before the undersigned Board Member 
that his treatment for gastrointestinal symptoms has been 
"100 percent, basically, 100 percent VA" since his 
discharge from active service.   Because VA is on 
constructive notice with respect to the existence of these 
records, said records must be obtained and associated with 
the claims file.  See Bell v. Derwinski, 2 Vet. App. 611, 
612-13 (1992).  

The veteran's service medical records show that the veteran 
was diagnosed with mild gastritis following emergency care 
and treatment in March 1983.  On his September 1991 Medical 
Board evaluation, the veteran reported that he currently had, 
or had had, frequent indigestion and stomach trouble.  He 
reported that he was taking aspirin, Tylenol, and Motrin.

Following a VA fee-basis examination in August 1992, the 
veteran was diagnosed with irritable bowel-type symptoms.

The veteran was afforded a VA examination of the stomach in 
February 1993.  The diagnosis was no old or active ulcers in 
the stomach and duodenum.  The report of a VA X-ray 
examination dated in March 1993 revealed a normal esophagus.  
A March 1993 VA upper gastrointestinal (GI) study was also 
normal.

Given these various diagnoses, the Board is again of the 
opinion that a current VA gastrointestinal examination is 
warranted.  

Accordingly, the case is hereby REMANDED for the following 
actions:

1. The RO should determine if the veteran 
has received any VA treatment for 
gastrointestinal disorder since February 
1992.  If so, copies of those records not 
already associated with the claims file 
should be associated with same.  38 
C.F.R. § 3.159 (1998).

2. The veteran should be afforded a VA 
examination to ascertain the nature, 
severity, and etiology of any liver 
disorder, including infectious hepatitis, 
which may be present.  The examiner must 
review all medical records contained in 
the claims file, to include service 
medical records and post-service records, 
and a copy of this REMAND, prior to the 
examination.  All indicated diagnostic 
studies should be performed and all 
findings reported in detail. The examiner 
should offer an opinion on the question 
of whether it is at least as likely as 
not that any current liver disorder, if 
found, is etiologically related to the 
veteran's in-service diagnoses of a viral 
syndrome, as well as his positive test 
for the hepatitis "C" antibody during 
VA fee-basis clinical evaluation in 
August 1994.  All opinions should be 
supported by a detailed rationale, and a 
discussion of the facts and medical 
principles involved would be of 
considerable assistance to the Board.

3.  Then, the veteran should be scheduled 
for a comprehensive VA gastrointestinal 
examination, to determine the nature and 
etiology of any current gastrointestinal 
disorder(s).  It is imperative that the 
claims file be made available to the 
examiner for review in connection with 
the examination, and all indicated 
special studies and tests should be 
accomplished.  The examiner must state 
whether it is at least as likely as not 
that any current gastrointestinal 
disorder is related to the veteran's in-
service symptomatology.  If there is no 
current gastrointestinal disorder, the 
examiner should be requested to state an 
opinion as to whether the veteran suffers 
from objective indications of chronic 
disability as discussed and addressed in 
38 C.F.R. § 3.317 with regard to the 
symptoms claimed by the veteran.  The 
examiner should also be requested to 
clearly indicate whether or not any such 
signs or symptoms cannot be attributed to 
any known clinical diagnosis by history, 
physical examination, and laboratory 
tests.  As to any gastrointestinal 
disorder(s) which are medically 
diagnosed, the examiner should state an 
opinion as to the earliest date on which 
the evidence establishes that the signs 
or symptoms of the disability first 
became manifest.

4. The RO should then review the expanded 
record and determine whether a basis 
exists for granting the veteran's claims 
of entitlement to service connection for 
hepatitis "C," and/or for a 
gastrointestinal disorder, to include as 
due to an undiagnosed illness.  If any 
determination remains adverse to the 
veteran, then the veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case (SSOC) and be afforded an 
opportunity to respond.  The case should 
then be returned to the Board for further 
appellate review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The veteran has the right to submit additional 
evidence and argument on the matters the Board has remanded 
to the regional office.  See Kutscherousky v. West, 12 Vet. 
App. 369, 372-73 (1999).  No action is required of the 
veteran until he is further notified by the RO.





		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).



